Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s election with traverse of Group II (claims 8-14), and species election of (i) anti-PD-1 antibody, (ii) deoxycholic acid, and (iii) a phosphatidylcholine having 10 to 12 carbon atoms, in the reply filed on 2/15/2022 is acknowledged. Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 2/15/2022.
	The traversal is on the ground(s) that the groups can be searched and examined together without undue burden. This is not found persuasive because search burden is not a standard for the Restriction Requirement of national stage entry (371) applications. The Restriction Requirement for this national stage entry (371) application is based on the lack of unity of the claims of the invention.
	Claims 1-14 are pending.
	Claims 8-14 are under examination.
Priority
	This application is a national stage entry (371) of PCT/JP2018/012904, filed 3/28/2018. This application claims priority to Japanese application JP2017-066142, filed 3/29/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 9/26/2019, IDS submitted 12/30/2020, IDS submitted 11/29/2021, have been acknowledged and considered. Signed copies are attached hereto.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation "The drug kit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes, the claim will be interpreted as “The drug kit according to claim 8”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The basis for this rejection is the term “inhibitor”.
	Claim 8 is directed to a drug kit with a combination of an adjuvant composition, which contains a pH sensitive carrier and a natural immunity-activating substance, and an immune checkpoint inhibitor.
All other claims either directly or indirectly depend on claim 8.
The term “inhibitor” is interpreted to encompass any compound. Thus, the phrase “immune checkpoint inhibitor”, encompasses compounds that are only defined functionally. The entire genus inhibitors include compounds such as proteins, peptides, small molecules and nucleic acids. 
The specification describes an immune checkpoint inhibitor as inhibiting the action of the immune checkpoint of the receptor or ligand, and examples thereof include an antagonist against an inhibitory receptor and an agonist against a co-stimulatory immune checkpoint receptor (paragraph 126). The specification discloses examples of the antagonist against the inhibitory immune checkpoint include an antagonistic antibody that binds to an inhibitory immune checkpoint molecule (an inhibitory receptor or a ligand of the receptor), a soluble polypeptide that is designed based on an inhibitory immune checkpoint ligand and does not activate the receptor, or a vector capable of expressing the polypeptide (paragraph 128).The specification lists an anti-PD-1 antibody, an anti-CTLA-4 antibody, an anti-LAG-3 antibody, an anti-TIM-3 antibody, an anti-BTLA antibody, anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CD80 antibody, an anti-CD86 antibody, an anti-GAL9 antibody, and an anti-HVEM antibody, as specific examples (paragraphs 129-131). The specification only discloses working examples with an anti-PD-1 antibody (paragraphs 245-248). The specification does not disclose any soluble 
Since the specification only discloses immune checkpoint inhibitors which are antibodies, the written description is not commensurate in scope with the claimed invention. The specification does not disclose any other type of compounds or molecules that have the claimed function, other than antibodies. 
There is insufficient written description regarding “immune checkpoint inhibitor” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed antibodies are not representative for the genus of “immune checkpoint inhibitor”. The disclosed compounds cannot be considered representative of the genus because the entire genus of inhibitors include proteins, peptides, small molecules and nucleic acids.
The state of the art regarding immune checkpoint inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than immune checkpoint inhibitors which are antibodies (Lewis AL, Chaft J, Girotra M, Fischer GW. Immune checkpoint inhibitors: a narrative review of considerations for the anaesthesiologist. Br J Anaesth. 2020 Mar;124(3):251-260; Table 1). The state of the art discloses that “Immune checkpoint inhibitors represent a new class of immunotherapy drugs. Although these drugs show promise, they are associated with immune-related adverse reactions.” (Summary), indicating the unpredictability associated with immune checkpoint inhibitors.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
	“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  

It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of immune check point inhibitors, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of immune check point inhibitors. 
Applicant was only in possession of following immune checkpoint inhibitors:
the immune check point inhibitor which is an antibody.

5.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a drug kit for  treating cancer, does not reasonably provide enablement for a drug kit for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 10 is drawn to a drug kit, wherein the drug kit is for the treatment or prevention of cancer.
The nature of invention is cancer treatment, and cancer prevention.
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims encompasses treating and preventing any cancer. The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictable nature of cancer prevention and treatment.
Regarding the prevention aspect of the claim, the phrase “prevention of cancer”, given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, no tissue in the individual who has been treated with the drug kit of the invention would develop cancer. There is no evidence, either in the specification or in the prior art, that any drug kit to prevention of any cancer, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art.
No material has been found to date that has been shown to or would be expected to prevent cancer and autoimmune disease, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention, it would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Nowhere in the art does it show that any drug is effective at preventing cancer. The state of art is that the most common cancer causes and risk factors include chemicals/environment, genetics, infectious agents, radiation, etc. (see cancer information from National Institute of Cancer, 4/29/2010, pages 1 -2). Vogelstein et al. states “no single gene defect ‘causes’ cancer”. Mammalian cells have multiple safeguards to protect them against the potentially lethal effects of cancer gene mutations, and only when several genes are defective does an invasive cancer develop. Thus it is best to think of mutated cancer genes as contributing to, rather than causing cancer” (Vogelstein et al. Nature Medicine, 2004, 10(8): 789-799, see page 789, column 1). Further, Adjiri states “mutations in the DNA do occur and for a multitude of reasons but without necessarily causing cancer.” (Oncol Ther. 2017;5(1):85-101; 
Heretofore the art has only recognized the treatment of a cancer.
Further, neither the state of the art nor the specification teaches a preventive effect of the drug kit with a combination of an adjuvant composition which contains a pH sensitive carrier and a natural immunity-activating substance, and an immune checkpoint inhibitor on any disease. The specification shows only working examples in regards to treating tumors with the drug kit. The Specification does not teach how to prevent or delay the onset of a cancer in an individual. Thus, the claimed drug kit for preventing cancer is not enabled.
Due to the large quantity of experimentation necessary to determine the preventing effect of
the drug kit with a combination of an adjuvant composition which contains a pH sensitive carrier and a natural immunity-activating substance, and an immune checkpoint inhibitor and the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, which has not established that said cancer can be prevented by the drug kit with a combination of an adjuvant composition which contains a pH sensitive carrier and a natural immunity-activating substance, and an immune checkpoint inhibitor, and the breadth of the claims which encompasses cancer prevention, undue experimentation would be required of the skilled artisan to use the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/079952 (published 6/4/2015) further in view of  Yin (Oncotarget. 2016 Oct 25; 7(43): 70223–70231., published online 9/2/2016) and Curevac (US 2016/0130345 A1, published 5/12/2016).
	In regards to instant claim 8, WO2015079952A1 discloses an adjuvant composition comprising a pH-sensitive carrier and a substance having a stimulus that activates innate immunity (Claim 1).
	In regards to instant claim 13, WO2015079952A1 discloses that the adjuvant composition results in the membrane disruption function promoting effect (paragraph 0018).
	In regards to instant claim 12, WO2015079952A1 discloses the pH sensitive compound is deoxycholic acid (Claim 1).

	In regards to instant claim 10, WO2015079952A1 discloses that a vaccine composition comprises the adjuvant composition (paragraph 0091). WO2015079952A1 discloses a method for treating a disease, which comprises administering an effective amount of the above-described vaccine composition comprising the adjuvant composition to a subject in need of treatment by the vaccine composition according to this embodiment (paragraph 0116).
	WO2015079952A1 discloses the disease can be cancer (paragraph 0119).
	In regards to instant claim 14, WO2015079952A1 discloses substances having a stimulus that activates innate immunity as an immunomodulatory DNA such as CpG motifs (paragraph 0067). WO2015079952A1 discloses that regulatory DNA sequences are preferable (paragraph 0067).
	WO2015079952A1 does not teach administering an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered.
	WO2015079952A1 does not teach a drug kit.
	This deficiency is made up for by Yin and Curevac.
	Yin teaches a synergistic effect of CpG and PD-1 blockade in treatment of established tumors. Yin injected B16-OVA tumor cells in the same mice at two different sites (right and left flanks). Only the first tumors at right flanks were injected with CpG followed with or without i.p. injection of anti-PD-1 antibody (Figure 5E). The growth of the 2nd tumors was suppressed in mice when the 1st tumors were injected with CpG followed with anti-PD-1 treatment, while CpG injection in 1st tumors alone did not suppress the 2nd tumor growth (Pages 70227-70228, A synergistic effect of CpG and PD-1 blockade in treatment of established tumors; Figure 5). Thus, the combination of CpG and PD-1 blockade show a synergistic effect in generation of systemic antitumor immunity (Page 70229, paragraph above “Materials and Methods”).

	Curevac teaches the inhibitor is an antagonistic antibody preferable targeting PD-1 (paragraph 0271).
	Curevac teaches the adjuvant is any adjuvant nucleic acid preferably an immunostimulatory CpG DNA (paragraph 390).
	Curevac teaches the kit of parts comprising such a vaccine/inhibitor combination, particularly for the treatment of tumor or cancer diseases or infectious diseases (Abstract).
	It would have been obvious to modify the composition of WO2015079952A1, to further comprise an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered, as taught by Yin. The composition above comprises an oligonucleotide comprising a CpG motif used to treat cancer, and Yin teaches the administration of an anti-PD-1 antibody following an oligonucleotide comprising a CpG motif is therapeutically effective in treating cancer. Thus, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the composition above to more effectively treat cancer.
	It would have been further obvious to modify the composition above, to further comprise a kit. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/611,934 in view of Yin (Oncotarget. 2016 Oct 25; 7(43): 70223–70231., published online 9/2/2016) and Curevac (US 2016/0130345 A1, published 5/12/2016), and as evidenced by US 20130323320 A1 (published 12/5/2013). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The copending application claims “A complex comprising a physiologically active substance supported on an aggregate of a pH sensitive carrier, wherein the aggregate is formed by aggregating under acidic conditions” (claim 1). 
	The copending application further claims “wherein the pH sensitive carrier contains at least one pH sensitive compound selected from the group consisting of deoxycholic acid, cholic acid, ursodeoxycholic acid, chenodeoxycholic acid, hyodeoxycholic acid, higher bile acid, giycadeoxycholic acid, glycyrrhizic acid, glycyrrhetinic acic, and salts thereat: and at least one amphiphilic substance selected from the group consisting of a phosphatidyicholine having 10 to 12 carbon atoms, a polyoxyethylene sorbitan monofatty acid ester having 12 to 18 carbon atoms, a sorbitan fatty acid ester having 16 to 18 carbon atoms, glycerol monooleate, glycerol dilaurate, glycerol distearate, glycerol dicleate, polyoxyethylene castor oil, and a-tocopherol (claim 3}; wherein the physiologically active substance is a protein, a peptide, or a nucleic acid (claim 4).
	As evidenced by US20130323320A1, a pH sensitive carrier comprising deoxycholic acid and a phosphatidylcholine having 10 to 12 carbon atoms results in the membrane disruption function promoting effect (Claim 1). Thus, the adjuvant composition of the instant claims, comprising a pH sensitive carrier would also result in the membrane disruption function.
	The copending application does not teach a drug kit.
	The copending application does not teach a natural immunity-activating substance, wherein the natural immunity activating substance is an oligonucleotide comprising a CpG motif.

	The copending application does not teach the drug kit is for the treatment of cancer.
	Yin teaches CpG oligodeoxynucleotides (ODN) are DNAs containing unmethylated deoxycytidylyl-deoxyguanosine dinucleotides and induce the production of cytokines from dendritic cells, including IL-12, and initiate a cascade of innate and adaptive immune responses to tumors (page 70223, left column, Introduction, 2nd paragraph).
	Yin teaches a synergistic effect of CpG and PD-1 blockade in treatment of established tumors. Yin injected B16-OVA tumor cells in the same mice at two different sites (right and left flanks). Only the first tumors at right flanks were injected with CpG followed with or without i.p. injection of anti-PD-1 antibody (Figure 5E). The growth of the 2nd tumors was suppressed in mice when the 1st tumors were injected with CpG followed with anti-PD-1 treatment, while CpG injection in 1st tumors alone did not suppress the 2nd tumor growth (Pages 70227-70228, A synergistic effect of CpG and PD-1 blockade in treatment of established tumors; Figure 5). Thus, the combination of CpG and PD-1 blockade show a synergistic effect in generation of systemic antitumor immunity (Page 70229, paragraph above “Materials and Methods”).
	Curevac teaches a vaccine/inhibitor combination comprising one or more additional adjuvants which are suitable to initiate or increase an immune response of the innate immune system (paragraph 0388).
	Curevac teaches the inhibitor is an antagonistic antibody preferable targeting PD-1 (paragraph 0271).
	Curevac teaches the adjuvant is any adjuvant nucleic acid preferably an immunostimulatory CpG DNA (paragraph 390).

	It would have been obvious to one of ordinary skill in the arts to modify the composition as taught by the copending application, to further comprise specifically CpG oligonucleotides as the physiologically active substance. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as Yin teaches CpG oligonucleotides are effective in treating tumors, and the copending teaches a composition comprising a physiologically active substance.
	It would have been further obvious to modify the composition of the copending application and Yin, to further comprise an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered, as taught by Yin. The composition above comprises an oligonucleotide comprising a CpG motif used to treat cancer, and Yin teaches the administration of an anti-PD-1 antibody following an oligonucleotide comprising a CpG motif is therapeutically effective in treating cancer. Thus, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the composition above to more effectively treat cancer.
	It would have been further obvious to modify the composition of the copending application and Yin, to further comprise a kit. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success. 
	It would have been further obvious to use the drug kit for the treatment of cancer. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10179169 in view of Yin (Oncotarget. 2016 Oct 25; 7(43): 70223–70231., published online 9/2/2016) and Curevac (US 2016/0130345 A1, published 5/12/2016). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	US Patent No. ‘169 claims “An adjuvant composition comprising a pH-sensitive carrier and a substance with stimulus to activate innate immune system, wherein the pH-sensitive carrier comprises a pH-sensitive compound and an amphipathic sub stance, wherein the pH-sensitive compound is selected from the group consisting of deoxycholic acid, cholic acid, ursodeoxycholic acid, chenodeoxycholic acid, hyodeoxycholic acid, bile acid, glycodeoxycholic acid, glycyrrhizinic acid, and glycyrrhetinic acid, and salts thereof, wherein the amphipathic substance is selected from the group consisting of phosphatidylcholine having a fatty acid moiety of 10 to 12 carbon atoms wherein said fatty acid constitutes a hydrophobic moiety of the amphipathic substance, sorbitan fatty acid ester having a fatty acid moiety of 16 to 18 atoms wherein said fatty acid constitutes a hydrophobic moiety of the amphipathic substance, glycerol monooleate, glycerol dilaurate, glycerol distearate, glycerol dioleate, and polyoxyethylene castor oil, wherein the substance with stimulus to activate innate immune system is monophosphoryl lipid A”. The patent further claims the adjuvant composition produces the membrane disruptive function promoting effect (claim 2).
	The patent not teach a drug kit.
	The patent does not teach the natural immunity activating substance is an oligonucleotide comprising a CpG motif.
	The patent does not teach administering an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered.
	The patent does not teach the drug kit is for the treatment of cancer.
nd paragraph).
	Yin teaches a synergistic effect of CpG and PD-1 blockade in treatment of established tumors. Yin injected B16-OVA tumor cells in the same mice at two different sites (right and left flanks). Only the first tumors at right flanks were injected with CpG followed with or without i.p. injection of anti-PD-1 antibody (Figure 5E). The growth of the 2nd tumors was suppressed in mice when the 1st tumors were injected with CpG followed with anti-PD-1 treatment, while CpG injection in 1st tumors alone did not suppress the 2nd tumor growth (Pages 70227-70228, A synergistic effect of CpG and PD-1 blockade in treatment of established tumors; Figure 5). Thus, the combination of CpG and PD-1 blockade show a synergistic effect in generation of systemic antitumor immunity (Page 70229, paragraph above “Materials and Methods”).
	Curevac teaches a vaccine/inhibitor combination comprising one or more additional adjuvants which are suitable to initiate or increase an immune response of the innate immune system (paragraph 0388).
	Curevac teaches the inhibitor is an antagonistic antibody preferable targeting PD-1 (paragraph 0271).
	Curevac teaches the adjuvant is any adjuvant nucleic acid preferably an immunostimulatory CpG DNA (paragraph 390).
	Curevac teaches the kit of parts comprising such a vaccine/inhibitor combination, particularly for the treatment of tumor or cancer diseases or infectious diseases (Abstract).
	It would have been obvious to one of ordinary skill in the arts to modify the composition as taught by the patent, to further comprise specifically CpG oligonucleotides as the substance with st and 2nd paragraph).
	It would have been further obvious to modify the composition of the patent and Yin, to further comprise an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered, as taught by Yin. The composition above comprises an oligonucleotide comprising a CpG motif used to treat cancer, and Yin teaches the administration of an anti-PD-1 antibody following an oligonucleotide comprising a CpG motif is therapeutically effective in treating cancer. Thus, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the composition above to more effectively treat cancer.
	It would have been further obvious to modify the composition of the patent and Yin, to further comprise a kit. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success. 
	It would have been further obvious to use the drug kit for the treatment of cancer. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9248192 further in view of Yin (Oncotarget. 2016 Oct 25; 7(43): . Although the claims at issue are not identical, they are not patentably distinct from each other because:
	US Patent No. ‘192 claims “A pH sensitive carrier which comprises: at least one pH sensitive compound selected from the group consisting of deoxycholic acid, cholic acid, ursodeoxycholic acid, chenodeoxycholic acid, hyodeoxycholic acid, C27 bile acid, glycodeoxycholic acid, glycyrrhizic acid, glycyrrhetinic acid and salts thereof; and at least one amphipathic substance selected from the group consisting of a phosphatidylcholine having 10 to 12 carbon atoms, a polyoxyethylene sorbitan monofatty acid ester having 12 to 18 carbon atoms, a sorbitan fatty acid ester having 16 to 18 carbon atoms, glycerol monooleate, glycerol dilaurate, glycerol distearate, glycerol dioleate, polyoxyethylene castor oil and .alpha.-tocopherol, and which is capable of developing a membrane disruptive function promoting effect, wherein the pH sensitive compound is present in an amount of not less than 10 moles per 100 moles of the amphipathic substance” (See claim 1). US Patent No. ‘192 claims A pH sensitive drug comprising said pH sensitive carrier and a protein or peptide (see claims 5-6).
	The patent does not teach a drug kit.
	The patent does not teach a natural immunity-activating substance, wherein the natural immunity activating substance is an oligonucleotide comprising a CpG motif.
	The patent does not teach administering an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered.
	The patent does not teach the drug kit is for the treatment of cancer.
	Yin teaches CpG oligodeoxynucleotides (ODN) are DNAs containing unmethylated deoxycytidylyl-deoxyguanosine dinucleotides and induce the production of cytokines from dendritic cells, including IL-12, and initiate a cascade of innate and adaptive immune responses to tumors (page 70223, left column, Introduction, 2nd paragraph).
followed with anti-PD-1 treatment, while CpG injection in 1st tumors alone did not suppress the 2nd tumor growth (Pages 70227-70228, A synergistic effect of CpG and PD-1 blockade in treatment of established tumors; Figure 5). Thus, the combination of CpG and PD-1 blockade show a synergistic effect in generation of systemic antitumor immunity (Page 70229, paragraph above “Materials and Methods”).
	Curevac teaches a vaccine/inhibitor combination comprising one or more additional adjuvants which are suitable to initiate or increase an immune response of the innate immune system (paragraph 0388).
	Curevac teaches the inhibitor is an antagonistic antibody preferable targeting PD-1 (paragraph 0271).
	Curevac teaches the adjuvant is any adjuvant nucleic acid preferably an immunostimulatory CpG DNA (paragraph 390).
	Curevac teaches the kit of parts comprising such a vaccine/inhibitor combination, particularly for the treatment of tumor or cancer diseases or infectious diseases (Abstract).
	It would have been obvious to one of ordinary skill in the arts to modify the composition as taught by the patent, to further comprise specifically CpG oligonucleotides as the physiologically active substance. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as Yin teaches CpG oligonucleotides are effective in treating tumors, and the copending teaches a composition comprising a physiologically active substance.

	It would have been further obvious to modify the composition of the patent and Yin, to further comprise a kit. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success. 
	It would have been further obvious to use the drug kit for the treatment of cancer. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success.

Claims 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/066172 further in view of Yin (Oncotarget. 2016 Oct 25; 7(43): 70223–70231., published online 9/2/2016) and Curevac (US 2016/0130345 A1, published 5/12/2016). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	The copending application does not teach a drug kit.
	The copending application does not teach a natural immunity-activating substance, wherein the natural immunity activating substance is an oligonucleotide comprising a CpG motif.
	The copending application does not teach administering an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered.
	The copending application does not teach the drug kit is for the treatment of cancer.
	Yin teaches CpG oligodeoxynucleotides (ODN) are DNAs containing unmethylated deoxycytidylyl-deoxyguanosine dinucleotides and induce the production of cytokines from dendritic nd paragraph).
	Yin teaches a synergistic effect of CpG and PD-1 blockade in treatment of established tumors. Yin injected B16-OVA tumor cells in the same mice at two different sites (right and left flanks). Only the first tumors at right flanks were injected with CpG followed with or without i.p. injection of anti-PD-1 antibody (Figure 5E). The growth of the 2nd tumors was suppressed in mice when the 1st tumors were injected with CpG followed with anti-PD-1 treatment, while CpG injection in 1st tumors alone did not suppress the 2nd tumor growth (Pages 70227-70228, A synergistic effect of CpG and PD-1 blockade in treatment of established tumors; Figure 5). Thus, the combination of CpG and PD-1 blockade show a synergistic effect in generation of systemic antitumor immunity (Page 70229, paragraph above “Materials and Methods”).
	Curevac teaches a vaccine/inhibitor combination comprising one or more additional adjuvants which are suitable to initiate or increase an immune response of the innate immune system (paragraph 0388).
	Curevac teaches the inhibitor is an antagonistic antibody preferable targeting PD-1 (paragraph 0271).
	Curevac teaches the adjuvant is any adjuvant nucleic acid preferably an immunostimulatory CpG DNA (paragraph 390).
	Curevac teaches the kit of parts comprising such a vaccine/inhibitor combination, particularly for the treatment of tumor or cancer diseases or infectious diseases (Abstract).
	It would have been obvious to one of ordinary skill in the arts to modify the composition as taught by the copending application, to further comprise specifically CpG oligonucleotides as the physiologically active substance. One of ordinary skill in the arts would have been motivated, with a 
	It would have been further obvious to modify the composition of the copending application and Yin, to further comprise an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered, as taught by Yin. The composition above comprises an oligonucleotide comprising a CpG motif used to treat cancer, and Yin teaches the administration of an anti-PD-1 antibody following an oligonucleotide comprising a CpG motif is therapeutically effective in treating cancer. Thus, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the composition above to more effectively treat cancer.
	It would have been further obvious to modify the composition of the copending application and Yin, to further comprise a kit. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success. 
	It would have been further obvious to use the drug kit for the treatment of cancer. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11000586 in view of Yin (Oncotarget. 2016 Oct 25; 7(43): 70223–. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	US Patent No. ‘586 claims “An adjuvant composition comprising a pH-sensitive carrier and a substance with stimulus to activate innate immune system, wherein the pH-sensitive carrier comprises a pH-sensitive compound and an amphipathic substance, wherein the pH-sensitive compound is deoxycholic acid or a salt thereof, wherein the amphipathic substance is phosphatidylcholine having a fatty acid moiety of 10 to 12 carbon atoms wherein said fatty acid constitutes a hydrophobic moiety of the amphipathic substance, wherein the substance with stimulus to activate innate immune system is CpG- DNA, wherein the adjuvant composition has 160 mol of the pH-sensitive compound for 100 mol of the amphipathic substance”. The substance with stimulus to activate the immune system (CpG-DNA) meets the limitations of a physiologically active substance and DNA found in instant claims 1 and 4.
	The patent does not teach a drug kit.
	The patent does not teach administering an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered.
	The patent does not teach the drug kit is for the treatment of cancer.
	Yin teaches a synergistic effect of CpG and PD-1 blockade in treatment of established tumors. Yin injected B16-OVA tumor cells in the same mice at two different sites (right and left flanks). Only the first tumors at right flanks were injected with CpG followed with or without i.p. injection of anti-PD-1 antibody (Figure 5E). The growth of the 2nd tumors was suppressed in mice when the 1st tumors were injected with CpG followed with anti-PD-1 treatment, while CpG injection in 1st tumors alone did not suppress the 2nd tumor growth (Pages 70227-70228, A synergistic effect of CpG and PD-1 blockade in treatment of established tumors; Figure 5). Thus, the combination of CpG and PD-1 blockade show a synergistic effect in generation of systemic antitumor immunity (Page 70229, paragraph above “Materials and Methods”).

	Curevac teaches the inhibitor is an antagonistic antibody preferable targeting PD-1 (paragraph 0271).
	Curevac teaches the adjuvant is any adjuvant nucleic acid preferably an immunostimulatory CpG DNA (paragraph 390).
	Curevac teaches the kit of parts comprising such a vaccine/inhibitor combination, particularly for the treatment of tumor or cancer diseases or infectious diseases (Abstract).
	It would have been further obvious to modify the composition of the patent, to further comprise an anti-PD-1 antibody, wherein the anti-PD-1 antibody is administered after the adjuvant composition is administered, as taught by Yin. The composition above comprises an oligonucleotide comprising a CpG motif used to treat cancer, and Yin teaches the administration of an anti-PD-1 antibody following an oligonucleotide comprising a CpG motif is therapeutically effective in treating cancer. Thus, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the composition above to more effectively treat cancer.
	It would have been further obvious to modify the composition of the patent and Yin, to further comprise a kit. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, based on the teachings of Curevac, one of ordinary skill in the arts would have had a reasonable expectation of success. 
	It would have been further obvious to use the drug kit for the treatment of cancer. One of ordinary skill in the arts would have been motivated to do so, as kits comprising an anti-PD-1 antibody and oligonucleotides comprising CpG motifs were already known to effectively treat cancer. Further, 

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUNG MIN YOON/Examiner, Art Unit 1643         


/HONG SANG/Primary Examiner, Art Unit 1643